     Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.33 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

MELVIN TIM ALLEN,

                       Petitioner,                       Case No. 2:20-cv-87

v.                                                       Honorable Janet T. Neff

MIKE BROWN,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
      Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.34 Page 2 of 8




                                             Discussion

I.       Factual allegations

                Petitioner Melvin Tim Allen is incarcerated with the Michigan Department of

Corrections at the Kinross Correctional Facility (KCF) in Kincheloe, Chippewa County, Michigan.

According to the MDOC Offender Tracking Information System (OTIS), Petitioner is currently

serving sentences of 2 to 5 years’ imprisonment for manufacturing a controlled substance, and 5

years’ imprisonment for felony firearm, second offense. Id., http://mdocweb.state.mi.us/OTIS2/

otis2profile.aspx?mdocNumber=227969.

                On June 16, 2020, Petitioner filed this habeas corpus petition seeking early release

from prison because his continued detention places him at risk of contracting the COVID-19 virus.

Petitioner states that it is impossible for prisoners to maintain a safe social distance at KCF, which

is his only defense against becoming infected by COVID-19. In light of the risk of infection with

the COVID-19 virus in the prison environment, Petitioner contends his that continued detention

violates his due process rights. Petitioner seeks an immediate release from custody.

II.      Cognizability

                Petitioner’s request for relief is not a typical habeas petition. The Supreme Court

has made clear that constitutional challenges to the fact or duration of confinement are the proper

subject of a habeas corpus petition rather than a complaint under 42 U.S.C. § 1983. Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973). Constitutional challenges to the conditions of confinement,

on the other hand, are proper subjects for relief under 42 U.S.C. § 1983. Id. The Preiser Court,

however, did not foreclose the possibility that habeas relief might be available even for conditions

of confinement claims:

                                                  2
   Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.35 Page 3 of 8




       This is not to say that habeas corpus may not also be available to challenge such
       prison conditions. See Johnson v. Avery, 393 U.S. 483, (1969); Wilwording v.
       Swenson, supra, at 251 of 404 U.S. . . . When a prisoner is put under additional and
       unconstitutional restraints during his lawful custody, it is arguable that habeas
       corpus will lie to remove the restraints making the custody illegal. See Note,
       Developments in the Law—Habeas Corpus, 83 Harv.L.Rev. 1038, 1084 (1970).[]

Preiser, 411 U.S. at 499 (footnote omitted).

               But the Court has also never upheld a “conditions of confinement” habeas claim.

Indeed, in Muhammad v. Close, 540 U.S. 749 (2004), the Court acknowledged that it had “never

followed the speculation in Preiser . . . that such a prisoner subject to ‘additional and

unconstitutional restraints’ might have a habeas claim independent of § 1983 . . . .” Id. at 751 n.1.

               The Sixth Circuit has concluded that claims regarding conditions of confinement

are properly brought under § 1983 and are not cognizable on habeas review. See Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004) (“‘Petitioner in this case appears to be asserting the

violation of a right secured by the federal Constitution or laws by state prison officials. Such a

claim is properly brought pursuant to 42 U.S.C. § 1983.’”); In re Owens, 525 F. App’x 287, 290

(6th Cir. 2013) (“The criteria to which Owens refers involves the conditions of his

confinement . . . This is not the proper execution of sentence claim that may be pursued in a § 2254

petition.”); Hodges v. Bell, 170 F. App’x 389, 392-93 (6th Cir. 2006) (“Hodges’s complaints about

the conditions of his confinement . . . are a proper subject for a § 1983 action, but fall outside of

the cognizable core of habeas corpus relief.”); Young v. Martin, 83 F. App’x 107, 109 (6th Cir.

2003) (“It is clear under current law that a prisoner complaining about the conditions of his

confinement should bring suit under 42 U.S.C. § 1983.”). Petitioner’s claims regarding the

constitutionality of his continued custody in light of the danger posed by COVID-19 are principally


                                                 3
   Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.36 Page 4 of 8




claims regarding the conditions of his confinement. Such claims should be raised by a complaint

for violation of 42 U.S.C. § 1983.

               However, the relief Petitioner seeks—release from custody—is available only upon

habeas corpus review. A challenge to the fact or duration of confinement should be brought as a

petition for habeas corpus and is not the proper subject of a civil rights action brought pursuant to

§ 1983. See Preiser, 411 U.S. at 484 (the essence of habeas corpus is an attack by a person in

custody upon the legality of that custody and the traditional function of the writ is to secure release

from illegal custody). Undoubtedly, for that reason, Petitioner has sought relief under 28 U.S.C.

§ 2254. The Court will address Petitioner’s claim as he has raised it, as a claim for habeas relief.

The Sixth Circuit has suggested it would be wrong to do otherwise. Martin v. Overton, 391 F. 3d

710, 714 (6th Cir. 2004).

III.   Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

                                                  4
   Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.37 Page 5 of 8




when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner fails to allege any facts indicated that he has raised this claim in

the state courts. A petitioner’s failure to exhaust may be excused if “there is an absence of State

corrective process” or “circumstances exist that render such process ineffective to protect the rights

of the applicant.” 28 U.S.C. § 2254(b)(1)(B). Petitioner has failed to show the absence of State

corrective process, or that the present circumstances have rendered state court remedies

ineffective.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c). It does

not appear that Petitioner has filed a motion for relief from judgment under Mich. Ct. R. 6.500 et

seq. Under Michigan law, one motion for relief from judgment may be filed after August 1, 1995.

Mich. Ct. R. 6.502(G)(1). In addition, relief may be available to Petitioner by way of a habeas

corpus petition in state court in that he seeks a determination “whether his continued custody is

legal.” Phillips v. Warden, State Prison of S. Mich., 396 N.W.2d 482, 486 (Mich. Ct. App. 1986).

Alternatively, Petitioner may seek relief, even release, by civil action in state court for

unconstitutional conditions of confinement. See Kent Cty. Prosecutor v. Kent Cty. Sheriff, 409

N.W.2d 202, 208 (Mich. 1987) (“No one now doubts the authority of courts to order the release of

prisoners confined under conditions violating their Eighth and Fourteenth Amendment rights.”).

Therefore, the Court concludes that he has at least one available state remedy.



                                                  5
    Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.38 Page 6 of 8




                 To properly exhaust his claim, Petitioner must present his claim to each level of the

state court system. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

                 Because Petitioner has failed to exhaust his claims, his petition is properly

dismissed without prejudice. The habeas statute imposes a one-year statute of limitations on

habeas claims. See 28 U.S.C. § 2244(d)(1). Petitioner’s period of limitation commenced running

when “the factual predicate of his claim . . . could have been discovered through the exercise of

reasonable diligence.” 28 U.S.C. §2244(d)(1)(D). Certainly, Petitioner could not have discovered

his claim before February or March of this year.

                 The limitations period is not tolled during the pendency of a federal habeas petition.

Duncan v. Walker, 533 U.S. 167, 181-82 (2001). The period is tolled, however, while an

application for state post-conviction or collateral review of a claim is pending. 28 U.S.C.

§ 2244(d)(2). The statute of limitations is tolled from the filing of an application for state post-

conviction or other collateral relief until a decision is issued by the state supreme court. Lawrence

v. Florida, 549 U.S. 327 (2007).

                 In Palmer v. Carlton, 276 F.3d 777 (6th Cir. 2002), the Sixth Circuit considered

what action the court should take if the dismissal of a petition for failure to exhaust could

jeopardize the timeliness of a subsequent petition.1 The Palmer court concluded that if the


1
 The Palmer court considered the issue in the context of a “mixed” petition including exhausted and unexhausted
claims. The Palmer court’s explanation of when dismissal of a petition does not jeopardize the timeliness of a
subsequent petition, however, is persuasive even where the petition includes only unexhausted claims.
                                                      6
      Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.39 Page 7 of 8




petitioner had more than 60 days remaining in the period of limitation—30 days to raise his

unexhausted claims and 30 days after exhaustion to return to the court—no additional protection,

such as a stay, was warranted. Id.; see also Rhines v. Weber, 544 U.S. 269, 277 (2007) (approving

stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1 (6th Cir. 2002).

                Petitioner has far more than sixty days remaining in his limitations period.

Assuming that Petitioner diligently pursues his state-court remedies and promptly returns to this

Court after the Michigan Supreme Court issues its decision, he is not in danger of running afoul

of the statute of limitations. Therefore, a stay of these proceedings is not warranted, and the Court

will dismiss the petition for failure to exhaust available state-court remedies.

IV.      Pending motion

                Petitioner seeks the appointment of counsel (ECF No. 2). Because Petitioner has

failed to exhaust available state court remedies, his pending motion is properly denied as moot.

V.       Certificate of appealability

                Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id.

                The Court concludes that Petitioner’s application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

                                                  7
   Case 2:20-cv-00087-JTN-MV ECF No. 4 filed 07/07/20 PageID.40 Page 8 of 8



on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                The Court finds that reasonable jurists could not find it debatable whether

Petitioner’s application should be dismissed for lack of exhaustion. Therefore, a certificate of

appealability will be denied.      Moreover, although I conclude that Petitioner has failed to

demonstrate that he is entitled to relief under § 2254 and has failed to make a substantial showing

of a denial of a constitutional right, I would not conclude that any issue Petitioner might raise on

appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                             Conclusion

                The Court will enter a judgment dismissing the petition for lack of exhaustion, and

an order denying Petitioner’s motion for appointment of counsel (ECF No. 2) and denying a

certificate of appealability.



Dated:   July 7, 2020                                 /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                  8
